Name: Commission Regulation (EEC) No 2188/80 of 8 August 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/22 Official Journal of the European Communities 18 . 8 . 80 COMMISSION REGULATION (EEC) No 2188/80 of 8 August 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk powder set out therein ; Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 6), as last amended by Regulation (EEC) No 1488 / 77 ( 7 ); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 827 /78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme ( 3 ), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 937 / 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 4 ), and in particular Article 6 thereof, Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out in Annex I hereto .Having regard to Council Regulation (EEC) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 5 ), and in particular Article 6 thereof , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 204 , 28 . 7 . 1978 , p . 6 . (') OJ No L 1 15 , 27 . 4 . 1978 , p . 1 . C ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( s ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . (6 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ('") OJ No L 181 , 18 . 7 . 1979 , p . 20 . 18 . 8 . 80 Official Journal of the European Communities No L 216 /23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1980 . For the Commission Finn GUNDELACH Vice-President No L 216/24 Official Journal of the European Communities 18 . 8 . 80 ANNEX 10) Consignment A B C D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 475 tonnes 500 tonnes 450 tonnes 525 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5), (*), (7) See notes (s), (') See notes (s), (4), (') 8 . Markings on the packaging See Annex II 9. Delivery period Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (4) CEBEMO, Food Aid Division, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 25 Consignment E F G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 450 tonnes 550 tonnes 500 tonnes 425 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder ( : ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5 ), (*), (') See notes ( 5 ), ( 6) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in October 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (*) CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/26 Official Journal of the European Communities 18 . 8 . 80 Consignment I K L M 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC) No 1310 / 80 ( 1980 programme) (EEC) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 435 tonnes 525 tonnes 475 tonnes 480 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5 ), ('), ( 7 ) See notes ( s), (6) See notes (5), n , n See notes ( 5 ), ( 6) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in October 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216 / 27 Consignment N O P Q ( EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 / 80 NGO See Annex II 1 . Application of Council Regu ­ lations : ( a ) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging (3 ) 530 tonnes 535 tonnes479 tonnes 325 tonnes "Will result from application of the procedure referred to in point 12 Bought on the Community market . Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5 )&gt; ("), C) See Annex II Delivery in November 1980 Community port of loading operating a regular service with the recipient country 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of the delivery 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) Tender 12 noon on 8 September 1980 No L 216/28 Official Journal of the European Communties 18 . 8 . 80 Consignment R S T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 500 tonnes 460 tonnes 490 tonnes 475 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 5 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5 ), (6), (') See notes ( 5 ), ( 6 ) See notes ( s ), ( 6 ), ( ; ), o 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/29 Consignment V W X Y 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310 /80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 425 tonnes 300 tonnes 500 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 5 ) Vitamin A content : 5 000 IU per 100 g minimim Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ( 5), (6), ( 10) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in October 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (4) CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/ 30 Official Journal of the European Communities 18 . 8 . 80 Consignment Z 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary [ Jibuti 3 . Country of destination J 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure refered to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Djibouti / Pour distribution gratuite ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Port of unloading Djibouti (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion C) MinistÃ ¨re du commerce, de l' industrie et des transports , Office national d'ap ­ provisionnement et de commercialisation (ONAC), boÃ ®te postale 79 , Djibouti ( tÃ ©l . 35 03 27) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 31 Consignment AA AB AC 1 . Application of Council Regu ­ lations : ( a) legal basis ( EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary | Somalia 3 . Country of destination 4 . Total quantity of the con ­ signment 450 tonnes 1 000 tonnes (") 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Somalia / For free distribution ' 9 . Delivery period Loading in October 1980 10 . Stage and place of deliver)' Port of unloading Mogadiscio (deposited on the quay or on lighters ) Port of unloading Berbera (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) Ministry of Local Government and Rural Development (General-Direction), Mogadiscio , Somalia Food Aid Department , c /o H.E. The Governor, Reg ­ ional Government , North ­ West Region ( for the National Commission for refugees), Hargeisa , Somalia 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/ 32 Official Journal of the European Communities 18 . 8 . 80 Consignment AD AE AF 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary 1 Mauretania Jordan Lebanon 3 . Country of destination J I 4 . Total quantity of the con ­ signment 1 000 tonnes (") 1 500 tonnes (") 850 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © vitaminÃ © / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne Ã la rÃ ©publique islamique de Mauritanie ' 'Skimmed-milk powder / Gift of the European Economic Community to the Hashemite Kingdom of Jordan / For free distri ­ bution' 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne Ã la RÃ ©publique libanaise / Ã distribuer gratuitement ' 9 . Delivery period Loading in October 1980 Delivery in October 1980 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters ) Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) Monsieur le Commissaire Ã l' aide alimentaire , boÃ ®te postale 377 , Nouakchott 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/33 Consignment AG AH AI AK 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary r Malta Senegal 3 . Country of destination 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 700 tonnes 1 000 tonnes (") 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (stocked after 1 October 1979) Intervention stocks (stocked after 1 November 1979) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the Euro ­ pean Economic Community to Malta / For free distribution ' ' Lait Ã ©crÃ ©mÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au SÃ ©nÃ ©gal ' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1980 Delivery in October 1980 10 . Stage and place of deliver)' Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 8 September 1980 No L 216/ 34 Official Journal of the European Communities 18 . 8 . 80 Consignment AL AM AN (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 / 80 (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 Senegal Yemen Mauritius 160 tonnes 1 000 tonnes ( ) 700 tonnes 1 . Application of Council Regu ­ lations : ( a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging (J ) 8 . Markings on the packaging French Will result from application of the procedure referred to in point 12 Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 'Lait Ã ©crÃ ©mÃ © vitaminÃ © / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne au SÃ ©nÃ ©gal 1 'Skimmed-milk powder / Gift of the European Economic Community to the Arab Republic of Ye ­ men / For free distribution' 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã l'Ã ®le Maurice / Pour distribution gratuite ' Delivery in September 1980 Delivery in October 1980 Delivery in November 1980 Community port of loading operating a regular service with the recipient country 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (') 12 . Procedure to be applied to determine the costs or supply 13 . Expiry of the time limit for submission of tenders Mutual agreement Tender 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 35 Consignment AO AP 1 . Application of Council Regu ­ lations : (a ) legal basis (EEC) No 827/78 ( 1978 programme) (b) affectation (EEC) No 828 /78 2 . 3 . Beneficiary Country of destination | Bangladesh 4 . Total quantity of the con ­ signment 3 000 tonnes (") 3 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder / Vitamin enriched / Gift of the European Economic Community to Bangladesh ' 9 . Delivery period Delivery in October 1980 Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216 / 36 Official Journal of the European Communities 18 . 8 . 80 Consignment AQ AR AS 1 Application of Council Regu ­ lations : ( a ) legal basis ( b) affectation (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 2 Beneficiary UNRWA 3 . Country of destination Syria Jordan Israel 4 . Total quantity of the con ­ signment 190 tonnes 235 tonnes 475 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( J ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading after 15 November 1980 and before 15 December 1980 10 . Stage and place of delivery Port of unloading Lattakia (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters ( 12 ) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (') Field supply and transport officer (Syria), PO Box 4313 , Damascus , Syria Field supply and transport officer (Jordan), PO Box 484 , UNRWA, Amman , Jordan General Superintendance Company, on behalf of UNRWA, Ashdod , Israel 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 37 Consignment AT AU AV 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937/79 ( 1979 programme) (EEC) No 1310/ 80 ( 1980 programme) b) affectation (EEC) No 938/79 (EEC) No 1311 /80 2 . Beneficiary UNHCR 3 . Country of destination Cameroon (Chadian refugees) Angola Somalia 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distribution ' followed by : 'UNHCR assistance for Chadian refugees in Cam ­ eroon / Kousseri via Doua ­ la ' 'UNHCR assistance for Namibian refugees in An ­ gola / Luanda' 'UNHCR assistance in Somalia / Mogadiscio ' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Delivered to Kousseri via Douala Port of unloading Luanda (deposited on the quay or on lighters) Port of unloading Moga ­ discio (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) UNHCR, Semry 3 , Kous ­ seri , Cameroun (") (u) UNHCR, PO Box 1342 , Luanda, Angola (u) UNHCR c/o UNDP UN COMPOUND, via Lido ­ Mogadiscio , Somali Re ­ public (") ( IS ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 216/ 38 Official Journal of the European Communities 18 . 8 . 80 Consignment AW AX AY 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary UNHCR League of Red Cross Societies 3 . Country of destination Zimbabwe India Bolivia 4 . Total quantity of the con ­ signment 500 tonnes 100 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Bought on the Community market6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 cm x 10 cm and, in letters at least 1 cm high , the following marking : 'Skimmed-milk powder en ­ riched with vitamins A and D / Gift of the European Economic Community / For free distribution / UNHCR assistance in Zimbabwe' 'Skimmed-milk powder en ­ riched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in India / Bombay ' ' Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la Lega de los sociedades de la Cruz Roja / Destinado a la distri ­ buciÃ ³n gratuita en Bolivia / La Paz ' 9 . Delivery period 10 . Stage and place of delivery Delivered to Salisbury Delivered to La Paz Loading in November 1980 Port of unloading Bombay (deposited on the quay or on lighters) Indian Red Cross Society , Red Cross Building , 1 Red Cross Road , New Delhi 110001 o Tender 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion (4) UNHCR, PO Box 4565 , Salisbury, Zimbabwe (") Cruz Roja Boliviana , Aveni ­ da Simon Bolivar 1515 , Ca ­ silla n fa 741 , La Paz (") (") 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 39 Consignment AZ BA 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Mauritania Tunisia 4 . Total quantity of the con ­ signment 100 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red crescent 10 cm high , ends pointing towards the left and in letters at least 1 cm high , the following marking : ' Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge / Pour distribution gratuite followed by : 'Mauritania/Nouakchott' 'Tunisia/Tunis ' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters) Port of unloading Tunis (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (  ") Croissant rouge mauritanien , Av. Gamal Abdel Nasser , Nouakchott , Mauritanie ('*) ( 18 ) Croissant rouge tunisien, 19 , rue d'Angleterre , Tunis , Tunisie (") (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 216 /40 Official Journal of the European Communities 18 . 8 . 80 Consignment BB BC 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Peru Haiti 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'Leche desnatada en polvo con vitami ­ nas A y D / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n de la Lega de los sociedades de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita en Peru /Callao' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / DestinÃ © Ã la distri ­ bution gratuite en Haiti /Port-au ­ Prince ' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Port of unloading Callao (deposited on the quay or on lighters) Port of unloading Port-au-Prince (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4j Cruz Roja Peruana , Chancay 881 , Lima , Peru (") (") Croix-Rouge HaÃ ¯tienne , Place des Nations-Unies , Port-au-Prince , Haiti n n 12 . 13 . Procedure to be applied to determine the costs of supply Expiry of the time limit for submission of tenders Mutual agreement 18 . 8 . 80 Official Journal of the European Communities No L 216/41 Consignment BD BE BF 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Rwanda Senegal Togo 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / DestinÃ © Ã la distribution gratuite ' followed by : 'Rwanda / Kigali via Mombasa' ' SÃ ©nÃ ©gal / Dakar' 'Togo / LomÃ ©' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Delivered to 'EntrepÃ ´t Croix-Rouge de Nyami ­ rambo', Kigali via Mombasa Port of unloading Dakar (deposited on the quay or on lighters) Port of unloading LomÃ © (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (') Croix-Rouge Rwandaise , boÃ ®te postale 425 , Kigali , Rwanda (") (20) Croix-Rouge SÃ ©nÃ ©galaise , Bd. F. Roosevelt , Dakar , SÃ ©nÃ ©gal ( 16 ) ( 21 ) Croix-Rouge Togolaise , 51 , rue Boko Soga , LomÃ © , Togo n ( ») 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  NoL216/ 42 Official Journal of the European Communities 18.8.80 Consignment BG BH BI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1311 / 80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Ethiopia Sri Lanka Bangladesh 4 . Total quantity of the con ­ signment 200 tonnes 50 tonnes 50 tonnes 5 . Intervention agency responsible for deliver)' German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging O Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following marking : ' Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution ' followed by : ' Ethiopia / Assab ' ' Sri Lanka / Colombo ' 'Bangladesh / Chittagong' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1980 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters) Port of unloading Colombo (deposited on the quay or on lighters) Port of unloading Chitta ­ gong (deposited on the quay or on lighters) 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) Ethiopian Red Cross Society , Ras Desta Demtew Avenue , Addis-Ababa , Ethiopia n (") Sri Lanka Red Cross Society , 106 Dharmapala Mawatha , Colombo 7 , Sri Lanka C6) Bangladesh Red Cross Society , National Head ­ quarters , 34 Bangabandhu Avenue , Dacca 2 , Bangla ­ desh ("") 12 . 13 . Procedure to be applied to determine the costs of supply Expiry of the time limit for Mutual agreement submission of tenders 18 . 8 . 80 Official Journal of the European Communities No L 216/43 Consignment BK BL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Indonesia Nepal 4 . Total quantity of the con ­ signment 100 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : ' Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution ' followed by : ' Indonesia / Jakarta ' 'Nepal / Katmandu via Calcutta ' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Port of unloading Jakarta (deposited on the quay or on lighters) Delivered to Katmandu via Calcutta 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (4 ) Indonesian Red Cross Society , Jalan Abdul Muis 66 , Jakarta , Indo ­ nesia (") ( 3 &lt; ) Nepal Red Cross Society , Tahachal , Kalimati , Katmandu , Nepal ('*) 12 . 13 . Procedure to be applied to determine the costs of supply Expiry of the time limit for submission of tenders Mutual agreement No L 216/44 Official Journal of the European Communities 18 . 8 . 80 Consignment BM BN 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia Chili 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( J ) Bought on the Community market 7 . Special characteristics and / or packaging (}) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following marking : 'ERY-63 / Skimmed-milk powder, en ­ riched with vitamins A and D / Gift of the European Economic Community / For free distribution / Action of the International Committee of the Red Cross' 'Leche desnatada en polvo con vitami ­ nas A y D / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / AcciÃ ³n del Comite Internacional de la Cruz Roja / Valparaiso' 9. Delivery period Loading as soon as possible and at the latest 31 August 1980 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters) Port of unloading Valparaiso (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (4 ) See note (") Cruz Roja Chilena, Correo 21 , Casilla 246 V, Santiago de Chile , Chile (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 18 . 8 . 80 Official Journal of the European Communities No L 216/ 45 Consignment BO BP (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 / 80 Somalia 250 tonnes 250 tonnes German 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 5 ) 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Somalia / For free distribution ' Loading as soon as possible and at the latest 31 August 1980 Port of unloading Mogadiscio (deposited on the quay or on lighters) Ministry of Local Governments and Rural Development (General ­ Direction), Mogadiscio , Somalia Port of unloading Berbera (deposited on the quay or on lighters) Food Aid Department , c /o H. E. The Governor , Regional Government , North-West Region ( for the National Commission of Refugees), Hargeisa , Somalia 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (*) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 216/46 Official Journal of the European Communities 18 . 8 . 80 Consignment BQ BR 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 937/79 ( 1979 programme) (b ) affectation (EEC) No 938 /79 2 . Beneficiary NGO (BEDH) 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder (*) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Matadi / Ambassade de Belgique / CoopÃ ©ration BEDH-BOPR / Kinshasa / ZaÃ ¯re / Don non commer ­ cialisable ' 9 . Delivery period Delivery after 1 October 1980 and before 23 October 1980 Delivery after 12 November 1980 and before 4 December 1980 10 . Stage and place of delivery Community pon of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) CEBEMO, Food Aid Division , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) ( 5 ) ( 6) (8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 18 . 8 . 80 Official Journal of the European Communities No L 216/47 Consignment BS 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary i Mali 3 . Country of destination J 4 . Total quantity of the con ­ signment 300 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (stocked after 1 November 1979) 7 . Special characteristics and / or packaging (3 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Mali ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Delivered to Bamako 'EntrepÃ ´ts de l'Union laitiÃ ¨re ' 11 . Representative of the ben ­ eficiary responsible for recep ­ tion (") Union laitiÃ ¨re de Bamako , Route de Sotuba, boÃ ®te postale 20 , Bamako, Mali 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/ 48 Official Journal of the European Communities 18 . 8 . 80 Consignment BT BU BV 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b) affectation (EEC) No 937 /79 ( 1979 programme) (EEC) No 938 /79 2 . Beneficiary 3 . Country of destination 1 India 4 . Total quantity of the con ­ signment 1 500 tonnes (n ) 1 000 tonnes (") 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' j 'Calcutta ' | 'Madras ' 9 . Delivery period Delivery before 30 September 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (") 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/49 Consignment BW BX I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 3 . Country of destination India 4 . Total quantity of the con ­ signment 1 500 tonnes (") 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (*) Bought on the Community market 7 . Special characteristiscs and / or packaging (} ) 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to Indian Dairy Corporation under food-aid pro ­ gramme of European Economic Community' followed by : 'Bombay' 'Calcutta ' 9 . Delivery period Delivery in October 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (") 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion (4 ) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/ 50 Official Journal of the European Communities 18 . 8 . 80 Consignment BY BZ CA 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary 3 . Country of destination 1 India 4 . Total quantity of the con ­ signment 1 000 tonnes (") 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging O 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta ' 'Madras ' 9 . Delivery period Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 27 ) 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 51 Consignment CB 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 937 /79 ( 1979 programme) (b ) affectation (EEC) No 938 /79 2 . Beneficiary f India 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes (") 5 . Intervention agency responsible for deliver)' Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') l 8 . Markings on the packagings ' Skimmed-milk powder / Supplied to Indian Dairy Corporation under food-aid pro ­ gramme of European Economic Community / Bombay ' 9 . Delivery period Deliver)' in December 1980 10 . Stage and place of deliver)' Community port of loading operating a regular service with the recipient country (") 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216 /52 Official Journal of the European Communities 18 . 8 . 80 Consignment CC 1 . Application of Council Regu ­ lations : (a) legal basis (EEC ) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary | . Zambia 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 500 tonnes (") 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (stocked after 1 November 1979) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging 'Skimmed-milk powder non-enriched / Gift of the European Economic Communities to Zambia' 9 . Deliver)- period Loading in October 1980 10 . Stage and place of delivery Delivered to Lusaka 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) Dairy Produce Board , PO Box 30124 , Lusaka , Zambia 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 53 Consignment CD CE CF 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary ) Egypt 3 . Country of destination J 4 . Total quantity of the con ­ signment 2 500 tonnes (") 2 500 tonnes (") 2 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 28 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 9 . Delivery period Delivery in November 1980 Delivery in December 1980 Delivery in January 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) 2 . Procedure to be applied to determine the costs or supply Tender 3 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216 / 54 Official Journal of the European Communities 18 . 8 . 80 Consignment CH I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 (general reserve) 2 . Beneficiary 1 Kenya 3 . Country of destination &gt; 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( J ) Bought on the Community market 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 IU per 100 grammes minimum Vitamin D content : 500 IU per 100 grammes minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Kenya / For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest the 30 September 1980 10 . Stage and place of delivery Port of unloading Mombasa (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) M. Nyachai , Permanent Secretary, Office of the President , Nairobi , Kenya (telex 22696 FOREIGN RB) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 216/ 5518 . 8 . 80 Official Journal of the European Communities Consignment CI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310/ 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . 3 . Beneficiary Country of destination j Nicaragua 4 . Total quantity of the con ­ signment 750 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following three countries : Denmark, Ireland, United Kingdom 7 . Special characteristics and / or packaging ( 5 ) Vitamin A content : 5 000 IU per 100 grammes minimum Vitamin D content : 500 IU per 100 grammes minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitamina A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua / Para distribuciÃ ³n gratuita ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Port of unloading Corinto (deposited on the quay or on lighters) 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) Lea Guido Lopez, Ministro de Bienestar Social , ComisiÃ ³n de CoordinaciÃ ³n de las ayudas al pueblo de Nicaragua , Casa de Gobierno , Managua , Nicaragua (telex 1416 C Nani) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/ 56 Official Journal of the European Communities 18 . 8 . 80 CK CL CMConsignment (EEC) No 937/79 ( 1979 programme) (EEC) No 938 /79 (general reserve) NGO Somalia 1 . Application of Council Regu ­ lations : ( a ) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency rsponsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( J ) Djibuti 250 tonnes French 250 tonnes 250 tonnes Belgian Bought on the Community market Vitamin A content : 5 000 IU per 100 grammes minimum Vitamin D content : 500 IU per 100 grammes minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non-governmental organizations / For free distri ­ bution in Somalia' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action des organisations non gouvernementales europÃ ©ennes / Pour distri ­ bution gratuite Ã Djibouti ' followed by : 'Berbera ' 'Mogadiscio' Delivery as soon as possible and at the latest 30 September 1980 Community port of loading operating a regular service with the recipient country CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) ( 5 ) (') 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the ben ­ eficiary responsible for recep ­ tion (") 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement 18 . 8 . 80 Official Journal of the European Communities No L 216 /57 Consignment CN CO CP 1 . Application of Council Regu ­ lations ( a) legal basis ( EEC) No 937/79 ( 1979 programme) (b ) affectation (EEC) No 938 /79 (general reserve) 2 . Beneficiary NGO 3 . Country of destination Ethiopia Sudan 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 grammes minimum Vitamin D content : 500 IU per 100 grammes minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non-governmental organizations / For free distribution ' followed by : ' Ethiopia/Assab' ' Sudan /Port Sudan ' 9 . Delivery period Delivery as soon as possible and at the latest 30 September 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) CEBEMO, Food Aid Division , Transport Group , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL, tel . 24 45 94) ( 5 ) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 216 / 58 Official Journal of the European Communities 18 . 8 . 80 Consignment CQ CR CS 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938 /79 (general reserve) 2 . Beneficiary NGO 3 . Country of destination Uganda Kenya Sudan 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 250 tonnes 5 , Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 grammes minimum Vitamin D content : 500 IU per 100 grammes minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non-governmental organizations / For free distribution ' followed by : 'Uganda via Mombasa ' 'Kenya/Mombasa' ' Sudan /Juba via Mombasa' 9 . Delivery period Delivery as soon as possible and at the latest 30 September 1980 10 . Stage and place of delivery Community port of loading operating a regular service with Mombasa 11 . Representative of the ben ­ eficiary responsible for recep ­ tion ( 4 ) CEBEMO, Food Aid Division, Transport Group , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL, tel . 24 45 94) ( 5) (") (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders /  18 . 8 . 80 Official Journal of the European Communities No L 216/59 Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . (') In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C ' edition of the Official Journal of the European Communities. (*) Other than those set out in the Annex to Regulation (EEC) No 625 / 78 ; see Article 6 (2 ) of Regulation ( EEC) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . C ) The successful tenderer shall send to the beneficiaries ' agents , on delivery, a health certificate in respect of each part-quantity , made out in the language indicated by the beneficiaries . (') The successful tenderer shall send to : MM M.H. Schutz BY, Insurance Brokers , Blaak 16 , NL-301 1 TA Rotterdam , at the time of delivery , a copy of the commercial invoice in respect of each part-quantity . ( ¢') As regards the part-quantities for Angola , Cap Vert and Brazil , the successful tenderer shall sent to the beneficiaries ' agents , on delivery , a certificate of origin made out in Portuguese . ( s ) As regards the pan-quantities for Chad , Burundi , Rwanda , Kenya , Sudan , Uganda , Zaire , Niger and Tanzania , the successful tenderer shall deliver the product on pallets (40 bags to each pallet under a plastic cover). (") As regards the part-quantities for India , the successful tenderer shall send to the beneficiaries ' agents , on delivery , a certificate of quality in English . o As regards the part-quantities for Bolivia , Chile , Colombo , Paraguay, Peru , Ecuador, Uraguay and the Dominican Republic , the successful tenderer shall send to the beneficiaries ' agents , on delivery , a certificate of origin made out in Spanish . (") In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation ( EEC ) No 303 / 77 . ( 12 ) Products intended for Ashdod must be pre-slung and presented in packings 1.10 m long , 1.10 m wide and 1 m high . ( n ) The bill of lading must contain the following information : ' NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) M. Von Arnim , c / o UNHCR, Palais des Nations , CH - 1211 Geneve 1 0 , ( telex 27 492 HCR CH).' The successful tenderer must send two copies of the dispatch documents to : M. Von Arnim , c / o UNHCR, Palais des Nations , CH-1211 Geneve 10 . ( 14 ) The successful tenderer should send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Cameroun , boite postale 847 ou 1867 , Yaounde , Cameroun . No L 216/60 Official Journal of the European Communities 18 . 8 . 80 (") The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Somalia , PO Box 943 , Mogadiscio , Somalia . D The bill of lading must contain the following information : 'NOTIFY-ADDRESS : (a) Consignee ; ( b) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 , ( telex 22 556 LRCS CH).' The successful tenderer should send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 . ( w ) The successful tenderer should send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes pour l'AmÃ ©rique latine, Quinta Benvenida, Valle Arriba , Calle Colibri , Distrito Sucre , Caracas , Venezuela . (") The successful tenderer should send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Mauritanie , boite postale 213 , Nouakchott , Mauritanie . (") The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Tunisie , Avenue Jugurtha 21 , boite postale 3 , BelvÃ ©dÃ ©re , Tunis , Tunisie . ( 20) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Rwanda , boite postale 515 , Kigali , Rwanda . ( 21 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au SÃ ©nÃ ©gal , boite postale 3345 , Dakar , SÃ ©nÃ ©gal . (") The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Togo, boite postale 1657 , LomÃ © , Togo . (") The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Ethiopia, PO Box 5570 , Addis Ababa , Ethiopia . (") The bill of lading and the health certificate must bear the words : 'Gift of the European Economic Community'. These documents must be stamped by the Indonesian Embassy of the country whence the skimmed-milk powder originates . (") The names and addresses of the beneficiaries will be communicated to the intervention authority with the minimum delay . (") Each offer may cover only a part-quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the products published along with this Regulation in the C series of the Official Journal of the European Communities. 18 . 8 . 80 Official Journal of the European Communities No L 216/61 ( 27 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (") The powdered milk must be obtained by the ' low heat temperature expressed whey protein nitrogen , not less than 6 0 mg/gm' process and satisfy the conditions laid down in Annex I to Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19). No L 216 /62 Official Journal of the European Communities 18 . 8 . 80 BILAG II  A NHANG II  ANNEX II  ANNEXE II  ALLEGATO II BIJLAGE II Parti TotalmÃ ¦ngde (i tons ') DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge aer Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Lot Total quantity ( in tonnes ') Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l' emballage Designazione della partita QuantitÃ totale della partita ( in tonnellate ) Quantitativi parziali ( in tonnellate ) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de parti ] ( in ton ) Deelhoeveelheden ( in ton ) Begunstigde Bestemmingsland Aanduiding op de verpakking A 475 25 Caritas belgica Algerie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie Caritas / 6200 / Algiers 250 World Council of Churches AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie WCC / 6700 / Algiers 200 World Council of Churches Angola Leite desnatado empÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³nomica euro ­ peia / Destinado Ã distribuiÃ §Ã ¢o gratÃ ºita em Angola WCC / 6701 / Lobito B 500 50 Caritas germanica BÃ ©nin Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D /Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au BÃ ©nin Caritas / 6409 / Cotonon 100 Secours catholique franÃ §ais Congo Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Congo Caritas / 6500 / Pointe Noire 100 Caritas italiana Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Mauritanie Caritas / 6600 / Nouakchott 250 Catholic Relief Services Togo Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Togo Cathwell / 6107 / LomÃ © 18 . 8 . 80 Official Journal of the European Communities No L 216/63 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l' emballage Iscrizione sull'imballaggio Aanduiding op de verpakking C 450 250 Catholic Relief Services SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Cathwell / 6100 / Dakar 100 Caritas italiana SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Caritas / 6601 / Dakar 100 Secours catholique franÃ §ais Tchad Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Tchad Caritas / 6502 / Douala D 525 100 Catholic Relief Services Burundi Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Cathwell / 6101 / Bujumbura via Mombasa 100 Caritas belgica Burundi Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Caritas / 6201 / Bujumbura via Mombasa 125 Caritas belgica Rwanda Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Rwanda Caritas / 6202 / Kigali via Mombasa 200 Catholic Relief Services Kenya Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Kenya Cathwell / 6102 / Mombasa No L 216 /64 Official Journal of the European Communities 18 . 8 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de parti ] TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking E 450 150 Caritas germanica Kenya Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Kenya Caritas / 6413 / Mombasa 200 Caritas germanica Uganda Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Uganda Caritas / 6415 / Kampala via Mombasa 100 Caritas belgica Zaire Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re Caritas / 6203 / Butembo via Mombasa F 550 400 Caritas belgica Zaire Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re Caritas / 6204 / Matadi 50 World Council of Churches Zaire Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamine .' A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distributior gratuite au ZaÃ ¯re WCC / 6705 / Matadi 100 Caritas germanica Niger Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamine : A et D / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distributior gratuite au Niger Caritas / 6414 / Cotonou G 500 500 Catholic Relief Services Ghana Skimmed-milk powder, enriched with vitamins A and D / Gift of the Europea Economic Community / For free distri button in Ghana Cathwell / 6106 / Takoradi 8 . 8 . 80 Official Journal of the European Communities No L 216/65 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l' emballage Iscrizione sull'imballaggio Aanduiding op de verpakking H 425 50 Secours catholique franÃ §ais Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Djibouti Caritas / 6501 / Djibouti 300 Caritas germanica Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Ethiopia Caritas / 6411 / Assab 75 Catholic Relief Services Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Djibouti Cathwell / 61 1 1 / Djibouti I 435 20 Catholic Relief Services West Bank Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution on the West Bank Cathwell / 6109 / Ashdod 190 Catholic Relief Services Jordan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jordan Cathwell / 6110 / AQABA 75 Caritas germanica Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Egypt Caritas / 6410 / Alexandria 50 Caritas neerlandica Cabo Verde Leite desnatado empÃ ³ com vitaminas E e D / Dom da Comunidade econÃ ³nomica europeia / Destinado Ã distribuiÃ §Ã ¢o gratÃ ºita em Cabo Verde Caritas / 6300 / Sao Vincent No L 216/66 Official Journal of the European Communities 18 . 8 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking I continued 50 Caritas neerlandica Cabo Verde Leite desnatado empÃ ³ com vitaminas E e D / Dom da Comunidade econÃ ³nomica euro ­ peia / Destinado Ã distribuiÃ §Ã ¢o gratÃ ºita em Cabo Verde Caritas / 6307 / Praia 50 Catholic Relief Services Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Madagascar Cathwell / 6103 / Tamatave K 525 525 Catholic Relief Services Maroc Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Maroc Cathwell / 6104 / Casablanca L 475 225 Catholic Relief Services Maroc Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Maroc Cathwell / 6105 / Tanger 20 World Council of Churches Malawi Skimmed-milk powder , enriched with vitamins A and D / Gift of the Europea Economic Community / For free distri bution in Malawi WCC / 6702 / Beira 100 Caritas neerlandica Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the Europea Economic Community / For free distri bution in Tanzania Caritas / 6301 / Dar es Salaam 100 World Council of Churches Tanzania Skimmed-milk powder, enriched wit vitamins A and D / Gift of the Europea Economic Community / For free distri bution in Tanzania WCC / 6703 / Dar es Salaam 30 Catholic Relief Services Tunisie Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamine A et D / Don de la Communaut Ã ©conomique europÃ ©enne / Pour distributio gratuite en Tunisie Cathwell / 6108 / Tunis 18 . 8 . 80 Official Journal of the European Communities No L 216/67 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes) QuantitÃ © totale du lot ( en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l' emballage Iscrizione sull'imballaggio Aanduiding op de verpakking M 480 200 Catholic Relief Services Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Haute-Volta Cathwell / 6112 / Abidjan 100 Secours catholique franÃ §ais Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Haute-Volta Cathwell / 6504 / Abidjan 50 Caritas germanica Zambia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Zambia Caritas / 6420 / Beira 100 Secours catholique franÃ §ais Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Liban Caritas / 6503 / Beyrouth 30 World Council of Churches Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Liban WCC / 6704 / Beyrouth N 479 242 Catholic Relief Services India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6113 / Bombay 110 Caritas germanica India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement Caritas / 6418 / Bombay 127 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6114 / Cochin No L 216/68 Official Journal of the European Communities 18 . 8 . 80 Parti Bezeichnung der Partie TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Modtager EmpfÃ ¤nger Modtagerland Bestimmungsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Lot DÃ ©signation du lot Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Beneficiary BÃ ©nÃ ©ficiaire Recipient country Pays destinataire Markings on the packaging Inscription sur l' emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de parti ] ( in ton ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking O 530 300 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 61 15 / Calcutta 230 Caritas germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement Caritas / 6416 / Calcutta P 535 350 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6119 / Madras 85 Caritas germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement Caritas / 6417 / Madras 100 Catholic Relief Services Pakistan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Pakistan Cathwell / 6120 / Karachi Q 325 100 Caritas neerlandica Philippines Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 6302 / Manilla 75 Catholic Relief Services Sri Lanka Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Sri Lanka Caritas / 6121 / Colombo 18 . 8 . 80 No L 216/69Official Journal of the European Communities Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles ( en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l' emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 325 65 World Council of Churches India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement WCC / 6706 / Calcutta 50 World Council of Churches India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement WCC / 6707 / Bombay 35 World Council of Churches India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India / Indo-German Agreement WCC / 6708 / Madras R 500 260 Caritas neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6311 / Madras 180 Caritas neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6312 / Cochin 30 Caritas neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6313 / Calcutta 30 Caritas neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6314 / Bombay No L 216/70 Official Journal of the European Communities 18 . 8 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking S 460 250 Caritas germanica Vietnam Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Vietnam Caritas / 6421 / Ho-Chi-Minh-Ville 210 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 6116 / Surabaya T 490 380 Catholic Relief Services Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 61 17 / Semarang 110 Catholic Relief Services Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the Europea Economic Community / For free distri bution in Indonesia Cathwell / 61 18 / Tg Priok u 475 50 Caritas neerlandia Bolivia Leche desnatada en polvo con vitaminas A ; D / DonaciÃ ³n de la Comunidad economic ; europea / Destinado a la distribuciÃ ³n gratui ta en Bolivia Caritas / 6303 / Santa Cruz via Bueno Aires 5 Caritas neerlandia Brasil Leite desnatado em pÃ ³ com vitaminas A e D Dom da Comunidade econÃ ³mica europeia Destinado Ã distribuiÃ §Ã o gratuita em Brasil Caritas / 6304 / Santos 5 Caritas neerlandia Brasil Leite desnatado em pÃ ³ com vitaminas A e D Dom da Comunidade econÃ ³mica europeia Destinado Ã distribuiÃ §Ã o gratuita em Brasil Caritas / 6308 / Porto Alegre 18 . 8 . 80 Official Journal of the European Communities No L 216/71 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partii ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung , Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking U 475 30 Caritas neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã o gratuita em Brasil Caritas / 6309 / Manaus 10 Caritas neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã o gratuita em Brasil Caritas / 6310 / Victoria 70 Caritas belgica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6205 / Talcahuano 30 World Council of Churches Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile WCC / 6709 / Valparaiso 75 Catholic Relief Services Jamaica Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jamaica Cathwell / 6125 / Kingston 200 Caritas neerlandica Colombia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Colombia Caritas / 6305 / Santa Marta v 425 75 Catholic Relief Services Dominica Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Dominica Cathwell / 6122 / Port Roseau No L 216/72 Official Journal of the European Communities 18 . 8 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking V 425 50 Catholic Relief Services Paraguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Paraguay Cathwell / 6126 / Asuncion 50 Caritas belgica Paraguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Paraguay Caritas / 6206 / Asuncion 250 Caritas germanica HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en HaÃ ¯ti Caritas / 6419 / Port au Prince w 300 300 Caritas neerlandica Peru Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Peru Caritas / 6306 / Callao x 500 300 Catholic Relief Services Ecuador Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Ecuador Cathwell / 6124 / Guayaquil 200 Catholic Relief Services Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Uruguay Cathwell / 6127 / Montevideo Y 600 600 Catholic Relief Services Republica Dominicana Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Rep. Dominicana Cathwell / 6123 / Santo Domingo